On Petition for Rehearing.
Per Curiam.
In a petition for rehearing it is contended that the court overlooked testimony tending to show that the defendant bank acknowledged its liability to the plaintiff and that the bank had “destroyed plantiff’s right of special deposit' as against the receiver” of the bank that collected the check but failed before remitting the proceeds.
Even if these contentions are consistent with the bill of particulars made a part of each of the counts of the declaration and with the statute controlling the transaction of deposit for collection between the plaintiff and the defendant, *164the attitude of the defendant does not1 ‘ destroy ’ ’ the plaintiff’s right to a special deposit as to which he is the real party in interest, who may be estopped by his own acquiescence, even though he may not be estopped by the attitude of the defendant towards the special deposit held under the law by the receiver of the bank that collected the money.
Rehearing denied.
Taylor, C. J., and Whitfield, Ellis and West, J. J., concur.